Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 16AGCO0836US02810163437D1
Filling date: 8/24/2020
Priority Date: 08/20/2018
Inventor: MARIANI et al.
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 03/22/2022.

Acknowledgement
2.	The amendment filed on 03/22/2022, responding to the office action mailed on 12/24/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-19 and 20.

Allowable Subject Matter
3.	Claims 1-19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

4.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed method comprising: forming porous silicon in the first P doped region by anodizing the first P doped region; forming a first silicon oxide region by oxidizing the porous silicon in the P doped region; and forming a second P doped region within the first N doped region in combination with all other limitations as recited in claim 1.

5.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed method comprising: forming, by counter-doping, a second N type silicon region over the first P doped silicon region, the second N type silicon region at least partially within the first P doped silicon region, the first P doped silicon region adjacent to a first surface of the second N type silicon region and at least partially surrounding a sidewall of the second N type silicon region in combination with all other limitations as recited in claim 10.

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed method comprising: forming a first silicon oxide region and a second silicon oxide region by oxidizing the porous silicon in the extended first P doped region and the second P doped region in combination with all other limitations as recited in claim 17.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896